Citation Nr: 0917190	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an allergic 
disability, including respiratory and dermatological 
diagnoses.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to February 
1980.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2006 the Board of Veterans' Appeals (Board) 
issued a decision reopening the claim for service connection 
for an allergic disability and remanding the Veteran's other 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Veteran responded to correspondence from 
the Board informing her the Veteran's Law Judge who conducted 
her hearing was no longer employed by the Board.  She 
requested a videoconference hearing before a Veterans Law 
Judge.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. 
§ 20.703 (2008).  The Veteran's claims are remanded to 
schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
videoconference.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




